IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ROLAND STOCK, LLC AND EDWIN L.         : No. 465 MAL 2017
STOCK,                                 :
                                       :
                    Respondents        : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
HOUSING AUTHORITY OF THE               :
COUNTY OF BERKS,                       :
                                       :
                    Petitioner         :

ROLAND STOCK, LLC AND EDWIN L.         : No. 466 MAL 2017
STOCK,                                 :
                                       :
                    Respondent         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
HOUSING AUTHORITY OF THE               :
COUNTY OF BERKS,                       :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.